DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendments filed on 12/23/2020.
Claims 21-40 are pending.

Response to Amendment

Applicant has amended independent claims 21, 31 and dependent claims 22-26, 28-30, 32-36, 38-40 to include new/old limitations in a form not previously presented necessitating new search and considerations. Claims 1-20 have been previously cancelled by the Applicant.
Claim Objections

Claim 21 objected to because of the following informalities:  
-- computing resource utilization underlying -- should be -- computing resource utilization .  Similar deficiency exists in claim 31.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim elements lack antecedent basis:
-- the number of native instruction -- in claim 21 line 9, claim 31 line 11.
The following claim language is not clearly understood:
Claim 21 recites “number of native instructions required to execute on the physical instruction processor”. It is unclear instructions required for what (i.e. if the number is total number or number of instruction to perform specific task, meaningful performance data).
Claim 21 recites “proprietary instructions” without specifically reciting what constitutes “proprietary instructions”.
Claim 21 recites “emulated system performance statistics…a number of proprietary instruction executed”. It is unclear if the number of proprietary instruction is the total number of proprietary instructions or proprietary instruction required for particular task or during particular duration.
Claim 30 recites adjusting processor activity in response to the system performance data set. It is unclear if the adjusting processor activity is in response to the system performance data set or based on the system performance data set or in response to the system performance data set exceeding a predetermined threshold.
Claims 31 recites elements of claim 21 and have similar deficiency as claim 21. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected because of their dependency to the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri et al. (US Pub. No. 2015/0312116 A1, hereafter Taheri) in view of Rieschl et al. (US Patent No. 2013/0262820 A1, hereafter Rieschl) and further in view of Yumerefendi et al. (US Publication No. 2011/0055388 A1, hereafter Yumerefendi) and further in view of Ayala et al. (US Pub. No. 2012/0042061 A1, hereafter Ayala).
Taheri and Yumerefendi were cited in the last office action.


Highlighted claim elements are missing from the respective cited prior art. 

As per claim 21, Taheri teaches the invention substantially as claimed including a computing system (fig 5B computer system 540), the system comprising: 
a host machine including a hardware platform (fig 5B computer system 540 hardware layer 542), the hardware platform including at least one physical instruction processor (IP) having a first processor architecture (fig 5B hardware layer 542 fig 4 processor 408 [0043] hardware layer 542 same as hardware layer 402 in fig 4 fig 11 instruction set architecture, processor [0056] [0041] hardware, architecture fig 15 hardware processor 1502-1505), physical memory (fig 5B 542 fig 4 memory 410 [0043]), and physical input/output circuitry (fig 5B 542 fig 4 I/O 410 412 [0043]); 
a host operating system (fig 5B operating system 544) and at least one emulated instruction processor executing on the hardware platform (fig 5B hardware 542 virtualization layer 550 virtual machines 556-558 fig 4 processor 408 [0041] virtualization layer, hardware resources, virtual hardware, different type of hardware [0043] [0042] physical processor, virtualizes, virtual processors [0061]mapping  virtual processor to hardware processing resource fig 15 VP 1512-1514- virtual processor is equivalent to emulated IP), wherein: 
the host operating system is operating to perform management of the physical memory and control of the input/output circuitry (fig 5B 542 544 fig 4 operating system 404  memory management 444 410 412 device drivers 448 [0039]), to collect host machine performance statistics ([0001] performance monitoring [0003] [0073] store performance monitoring data [0051] monitor and collect performance statistics), including at least the number of native instructions required to execute on the physical instruction processor ([0080] number, types, instructions, executed [0081] total, number, instructions executed, PMU counter), that represent operational performance of the hardware platform ([0003] performance monitoring, monitor/evaluate operation of the complex computational systems, measure the efficiency and throughput of computational systems, subassemblies, routines  [0004] fig 16 1613), and to provide the host machine performance statistics for access by the at least one emulated instruction processor ([0051] monitor and collect performance statistics [0080] hardware decoupled virtualized PMUs [0084] virtualization layers, hardware decoupled virtualized PMU interface, monitoring, large number of virtualized PMU registers obtained from smaller set of hardware PMU register [0042] virtual processors [0088] fig 26 2620; fig 25 virtualized PMU interface 2508 PMU-register-access instructions 2505 PMU -interface event table 2506 [0061]mapping  virtual processor to hardware processing resource fig 15 VP 1512-1514- virtual processor is equivalent to emulated IP); and 
each of the at least one emulated instruction processor represents an instruction processor having a second processor architecture that is distinct from the first processor architecture ([0042] virtual processors [0061] fig 15 VP 1512-1514 mapping  virtual processor to hardware processing resource - virtual processor is equivalent to emulated IP [0061] fig 15 processor cores HP 1502-1509 [0041] virtual machine, guest operating system, particular computer architecture to run on hardware of a different architecture [0056] instruction set architecture ISA, processors); 
an emulated operating system executed entirely on the at least one emulated instruction processor IP (fig 5B guest OS application virtual machines 556 [0042] virtual processors, virtual machine [0061] VP1-HP2); and -2-Attorney Docket No.: RA6114 
a performance monitor executing over the emulated operating system ([0001] virtualized performance monitoring unit PMU [0031] performance monitoring unit, virtualization layer, guest operating system), wherein the performance monitor is operating to instruct the at least one emulated instruction processor IP to ([0001] virtualized performance monitoring unit PMU [0031] performance monitoring unit, virtualization layer, guest operating system)
obtain performance information that includes ([0051] monitor and collect performance statistics): 
(a) emulated system performance statistics originated by the at least one emulated instruction processor ([0051] performance statistics [0076] performance monitoring, process/thread, virtualized computer, particular VM, for which performance monitoring [0077] fig 21 VM, time, number of events, monitored by the PMU [0080] fig 22A-D, different types of events [0084] virtualized PMU registers can be obtained from a much smaller set of hardware PMU registers [0061]mapping  virtual processor to hardware processing resource fig 15 VP 1512-1514- virtual processor is equivalent to emulated IP ) that include a number of proprietary instructions executed on the at least one emulated instruction processor ([0080] fig 22A-D virtualized PMUs [0081] monitoring of the total number of instructions executed ), and (b) the host machine performance statistics ([0003] performance monitoring, monitor/evaluate operation of the complex computational systems [0051] monitor and collect performance statistics [0062] hardware performance monitoring [0070] performance-imbalance-monitoring registers, hardware threads [0073] counter registers, stores, performance-monitoring data), including at least the number of native instructions required to execute on the physical instruction processor ([0080] number, types, instructions, executed [0081] total, number, instructions executed, PMU counter); and
produce a system performance data set based on the performance information, using at least the number of proprietary instructions executed on the at least one emulated instruction processor ([0080] fig 22A-D virtualized PMUs [0081] monitoring of the total number of instructions executed) and the number of required native instructions executed on the physical instruction processor ([0080] number, types, instructions, executed [0081] total, number, instructions executed, PMU counter), to indicate computing resource utilization underlying the computing system ([0058] hardware resource, execution, processor, hardware thread within the processor/core [0079] maximum number of PMU counter registers fig 20 2030 [0086] performance monitoring hardware resources [0088] fig 26 PMU registers).

	Taheri doesn’t specifically teach the number of native instructions required to execute on the physical instruction processor, emulated instruction processing represents an instruction processor having a second processor architecture, a performance monitor executing over the emulated operating system, a number of proprietary instructions executed on the at least one emulated instruction processor, to indicate computing resource utilization.

	Rieschl, however, teaches emulated IP represents an IP having a second processor architecture that is distinct from the first processor architecture ([0007] server 10 emulated operating system 26 different instruction set architecture, non-native mainframe instruction set architecture  [0030] server, intel based instruction set architecture fig 1 server 10 emulator 18 emulated operating system 26), 
host machine performance including at least the number of native instructions required to execute on the physical instruction processor ([0071] total number of equivalent non-native instruction performed - indicate native instruction being executed; average instructions per clock, total amount of time elapsed during execution - product of average and time is equivalent to total number of instructions), emulated system performance that include a number of proprietary instructions executed on the at least one emulated instruction processor ([0072] event logging, number of non-native instructions executed, emulator fig 2 118 [0054] emulator, capture, number, executed, non-native instructions), and the host machine performance including at least the number of native instructions required to execute on the physical instruction processor ([0071] total number of equivalent non-native instruction performed - indicate native instruction being executed; average instructions per clock, total amount of time elapsed during execution - product of average and time is equivalent to total number of instructions); and 
produce system performance data using at least the number of proprietary instructions executed on the at least one emulated instruction processor ([0072] event logging, number of non-native instructions executed, emulator fig 2 118 [0052]), and the number of required native instructions executed on the physical instruction processor ([0071] total number of equivalent non-native instruction performed - indicate native instruction being executed; average instructions per clock, total amount of time elapsed during execution - product of average and time is equivalent to total number of instructions ), to indicate computing resource utilization.
	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Taheri with the teachings of Rieschl of server with instruction set architecture that is different from the emulator, total number of equivalent to non-native instruction executed, number of non-native instructions execution on emulator to improve efficiency and allow the number of native instructions to execute on the physical instruction processor, emulated instruction processing represents an instruction processor having a second processor architecture, a number of proprietary instructions executed on the at least one emulated instruction processor to the method of Taheri as in the instant invention. The combination of cited analogous prior art (Taheri [0001] Rieschel [abstract]) would have been obvious because applying known method of Rieschl of different instruction set architecture on emulated and physical system and determining number of native and non-native instruction executed on the physical and emulated instruction processor set respectively to the method of performance monitoring taught by Taheri to yield expected result of the number of native instructions to execute on the physical instruction processor, emulated instruction processing represents an instruction processor having a second processor architecture, a number of proprietary instructions executed on the at least one emulated instruction processor with reasonable expectations of success and is motivated by the improvement in efficiency (Taheri [0002] [0003] Rieschl [0010] [0040]).

Taheri and Rieschl, in combination, do not specifically teach a performance monitor executable over the emulated operating system, performance statistics including at least the number of instructions required to execute on the physical instruction processor, to indicate computing resource utilization.
	
Yumerefendi, however, teaches a performance monitor executable over the emulated operating system (fig 1a host machine 24 virtual machine 26 collector [0020] virtual machine, receiving activity data, collector application [0096] collector application, metrics, host machine, performance of host machine and/or virtual machine, processing and memory usage, virtual machine/host machine/network health fig 3 330 [0080] [0096]) and host machine performance data to indicate computing resource utilization ([0080] machine data, resource utilization, memory in use, % of CPU time available/consumed fig 3 330 [0080] [0096]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Taheri and Rieschl with the teachings of Yumerefendi of collector application running in virtual machine and collecting metric related to resource utilization data including memory/cpu usage to improve efficiency and allow a performance monitor executable over the emulated operating and system performance data indicative of resource utilization to the method of Taheri and Rieschl as in the instant invention. The combination of cited analogous prior art (Taheri [0001] Rieschel [abstract] Yumerefendi [0002] [0008]) would have been obvious because applying known method of Yumerefendi of metrics collector executing within the virtual machine or in the user space above the kernel space and determine machine information such as resource utilization including CPU usage to the known method of performance monitoring and collection as taught by Taheri and Rieschl to yield predictable result of performance monitor executable over the emulated operating system, performance statistics including indicate computing resource utilization with reasonable expectation of success and is motivated with improved efficiency (Taheri [0002] [0003] Rischl [0010] [0040] Yumerefendi [0005]).

Taheri, Rieschl and Yumerefendi, in combination, do not specifically teach host machine performance data including at least the number of instructions required to execute on the physical instruction processor.

Ayala, however, teaches host machine performance data including at least the number of instructions required to execute on the physical instruction processor ([0016] performance measurement, desired workload, set of servers [0072] [0073]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Taheri and Rieschl, Yumerefendi with the teachings of Ayala of performance measurement under desired workload to improve efficiency and allow host machine performance data including at least the number of instructions required to execute on the physical instruction processor to the method of Taheri, Rieschel and Yumerfendi as in the instant invention. The combination of cited analogous prior art (Taheri [0001] Rieschel [abstract] Yumerefendi [0002] [0008] Ayala [0001]) would have been obvious because applying known method of Ayala of performance measurement under desired workload to the method of Taheri, Rieschel and Yumerefendi to yield predictable result of host machine performance data including at least the number of instructions required to execute on the physical instruction processor with reasonable expectation of success and is motivated with improved efficiency (Taheri [0002] [0003] Rischl [0010] [0040] Yumerefendi [0005] Ayala [0003]).

As per claim 22, Taheri teaches  the host operating system is operating to store the collected host machine performance statistics as a data structure that is accessible by the performance monitor (fig 12 performance-monitoring register 1206 [0070] performance-imbalance-monitoring register, hardware thread fig 16 performance-monitoring logic 1613 [0072] PMU counter registers, kernel-accessible-only PMU registers, generally accessible PMU registers).  

As per claim 23, Taheri teaches the performance monitor is operating to instruct one or more of the at least emulated IP to read the data structure ([0061] virtual processors [0088] virtualized PMU interface, PMU counter register fig 19 counter registers 1902-1909 generally accessible, kernel only accessible [0061] mapping virtual processor to hardware processing resource fig 15 VP 1512-1514- virtual processor is equivalent to emulated IP).  

As per claim 24, Taheri teaches the data structure is stored in a fixed size nontransient memory partition (fig. 12 performance monitoring registers 1206).  

As per claim 25, Taheri teaches the performance monitor is operating to produce the system performance data set ([0003] performance monitoring, monitor/evaluate operation of the complex computational systems, measure the efficiency and throughput of computational systems, subassemblies, routines [0051] performance statistics)  as a combination of the emulated system performance statistics ([0051] performance statistics [0076] particular VM, for which performance monitoring [0077] fig 21 VM, time, number of events, monitored by the PMU [0080] fig 22A-D, different types of events [0084] virtualized PMU registers can be obtained from a much smaller set of hardware PMU registers) and the host machine performance statistics ([0003] performance monitoring, monitor/evaluate operation of the complex computational systems [0051] monitor and collect performance statistics [0062] hardware performance monitoring [0070] performance-imbalance-monitoring registers, hardware threads [0073] counter registers, stores, performance-monitoring data ) represented by a single data structure ([0088] map, hardware decoupled counter register, physically mapped PMU register , fig 26 2620 2608 ).  

As per claim 26, Taheri teaches the host operating system is operating to perform memory paging as part of the management of the physical memory (fig 4 memory management 444 memory 410 [0067] physical/virtual memory, page directory/tables; Yumerefendi: number of pages input/output [0092]).  

As per claim 27, Rieschl teaches the second processor architecture is a mainframe processor architecture (fig 1 emulator 128 col 6 lines 5-15 emulator, mainframe instruction set).  

As per claim 28, Yumerefendi the host system performance statistics include CPU utilization data and memory utilization performance data of the host system ([0080] machine data, resource utilization, memory in use, % of CPU time available/ consumed).

As per claim 29, Yumerefendi teaches the host system performance statistics include network communications performance data of the host system ([0092] user level metrics, total network bytes sent/received on all network interfaces, number of bytes read from and/or written to a logical disk in the last time period).  

As per claim 30, Yumerefendi teaches wherein the system is operating to adjust processor activity ([0077] number used, parameter, processes to be manipulated, adjusting the process priority and/or terminating the processor ) in response to the system performance data set ([0077] client side metrics, aggregated, processes [0080] machine data, resource utilization, memory in use, % of CPU time available/ consumed).


Claim 31 recites one non-transitory machine-readable storage medium (Taheri [0033]) comprising limitations similar to those of claim 21. Therefore, it is rejected for the same rational.
Claim 32 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 22. Therefore, it is rejected for the same rational.
Claim 33 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 23. Therefore, it is rejected for the same rational.
Claim 34 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 24. Therefore, it is rejected for the same rational.
Claim 35 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 25. Therefore, it is rejected for the same rational.
Claim 36 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 26. Therefore, it is rejected for the same rational.
Claim 37 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 27. Therefore, it is rejected for the same rational.
Claim 38 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 28. Therefore, it is rejected for the same rational.
Claim 39 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 29. Therefore, it is rejected for the same rational.
Claim 40 recites non-transitory machine readable-storage medium comprising limitations similar to those of claim 30. Therefore, it is rejected for the same rational.

Response to Arguments
The previous claim objections have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn. 
Applicant's arguments filed on 12/23/2020 have been fully considered but they are moot in view of new ground of rejections.
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195